United States Court of Appeals
                       For the First Circuit
                      ____________________

No. 99-1193

                      SANTA PADILLA-GARCIA,
                      Plaintiff, Appellant,

                                v.

            JOSE GUILLERMO RODRIGUEZ, In his Personal
             Capacity and in his Official Capacity as
              Mayor of the Municipality of Mayaguez;
           MUNICIPALITY OF MAYAGUEZ; REINALDO TORRES;
           EDGARDO LUGO, In his Personal Capacity and
           in his Official Capacity; Z, Y, W PERSONS,
           Who also conspired to discriminate against
          plaintiff depriving her of protected rights
       for wrongful termination of employment contract,
                      Defendants, Appellees.
                       ____________________

                           ERRATA SHEET

     The opinion of this court issued on May 15, 2000 is amended as
follows:

     Page 20, line 3 should read:    "note 2" instead of "note 1."